                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    UNITED STATES SECURITIES AND                          CASE NO. C17-1894-JCC
      EXCHANGE COMMISSION,
10                                                          MINUTE ORDER
11                            Plaintiff,
              v.
12
      RONALD A. FOSSUM, JR., et al.,
13
                              Defendants.
14

15
             The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
             This matter comes before the Court on the parties’ joint status report (Dkt. No. 38). The
18
     stay is CONTINUED until April 3, 2019. The parties shall submit a stipulated dismissal or a
19
     joint status report outlining the status of their negotiations by April 3, 2019. The trial date,
20
     currently set for March 11, 2019, is VACATED. The Clerk is DIRECTED to statistically close
21
     this case.
22
             DATED this 5th day of March 2019.
23
                                                              William M. McCool
24
                                                              Clerk of Court
25
                                                              s/Tomas Hernandez
26                                                            Deputy Clerk


     MINUTE ORDER
     C17-1894-JCC
     PAGE - 1
